DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 6, 8, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. Publ. No. 2008/0317285) in view of Kimura (U.S. Publ. No. 2018/0227481).
Regarding claim 1, Abe discloses an imaging device for automatically capturing an image of a person if that person meets a predetermined criteria.  More specifically and as it relates to the applicant’s claims, Abe discloses an image pickup apparatus (digital still camera, 1; see paragraph 0061) comprising: an image sensor (imaging element, 11) configured to capture a subject image (see Figure 1 and paragraph 0063); a display unit (monitor display, 25) configured to display image data generated with an output of the image sensor (see Figure 1 and paragraphs 0071-0073); a subject detector (CPU, 29) configured to detect a state of a subject from the image data (see paragraphs 0097-0098 where a face is detected and paragraphs 0107-0111 where whether the face is smiling or not is determined); a controller (also CPU, 29) configured to control imaging according to the state of the selected subject at a designated position in an imaging area of the image sensor (see paragraphs 0094 and 0109-0111 where whether a photographing operation is performed when the subject(s) is determined to be smiling), wherein at least one processor or circuit (CPU, 29) is configured to perform a function of the subject detector and the controller (see paragraph 0097-0098 and 0107-0111 where the CPU, 29, performs the operations of the subject detection and imaging).
Abe, however, fails to specifically disclose a line-of-sight detector configured to detect a line of sight of a user viewing the display unit or that the controller controls the imaging according to the state of the subject at the gaze position corresponding to the line of sight.  Abe discloses manually selecting the main subject of the image using an operation member.  Kimura, on the other hand, discloses that it is well known in the art to use a line-of-sight detector to detect a line of sight of a user viewing a display unit in order to specify a particular subject being displayed on the display unit.  More specifically, Kimura discloses a camera having a display (electronic viewfinder, 9b; see paragraph 0017) having a line-of-sight detector (gaze region detecting circuit, 15; see paragraph 0017) that detects a line of sight of a user viewing the display (see paragraph 0017) and has the ability to select various subjects to be photographed as the main subject.  See paragraph 0044 where a user can select from a plurality of subject to be the main subject of the photographing operation based on gaze detection.  One of ordinary skill in the art would recognize the benefit of selecting the main subject of a photographing operation using a line-of-sight detector instead of manual inputs, which include more accurately reflecting the subject which the user is focusing on, less time in acquiring the main subject since there is no need to manually operate an operation member to select the subject, and less chance of operator error.  Furthermore, in accordance with KSR rationales (See MPEP 2143), the inclusion of a line-of-sight detector to select the main subject is merely a result of the combination of prior art elements according to known methods to yield predictable results.  Firstly, as indicated above the prior art included each claimed element, with the only different between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art elements.  Furthermore, one of ordinary skill in the art could have easily combined the elements by known methods (i.e. inclusion of a line-of-sight detector in a camera), and that in combination each element merely performs the same function as it does separately – the line-of-sight detector would still serve to allow the user to select a main subject.  Finally, one of ordinary skill in the art would recognize that the results of the combination were predictable – namely, the combination would result in the ability of a user of the Abe to select a main subject for the smile detection based on the use of a line-of-sight detector.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe to include a line-of-sight detector to select the main subject for photographing and to use that selection in the same manner as disclosed in Abe – to select a subject for photography based on a detected smile.
As for claim 2, Abe discloses that the subject includes a face (see paragraph 0092) and that the state of the subject includes a face expression (i.e. a smile; see paragraph 0093).
With regard to claim 6, Abe discloses that the controller (CPU, 29) controls imaging when the state of the subject satisfies a predetermined condition (see paragraph 0094 where photographing is performed only when a smiling face threshold is reached).
As for claim 8, Abe discloses that the state of the subject is a face expression, and the predetermined condition is that the face expression has a smile.  See paragraph 0094 where photographing is performed only when a smiling face threshold is reached.
Regarding claim 14, when the Abe and Kimura references are combined as described above in the discussion of claim 1, the combination would teach setting a target imaging area (main subject) according to the line of sight (using the line of sight detector of Kimura), and the imaging would be controlled according to the state of the subject detected by the target imaging area (when the main subject is smiling).
With regard to claim 17, Abe discloses an imaging method for automatically capturing an image of a person if that person meets a predetermined criteria.  More specifically and as it relates to the applicant’s claims, Abe discloses a control method for an image pickup apparatus (digital still camera, 1; see paragraph 0061) including a display unit (monitor display, 25; see Figure 1 and paragraph 0063) configured to display image data with an output of an image sensor (imaging element, 11) configured to capture a subject image (see Figure 1 and paragraphs 0071-0073), the control method comprising the steps of: detecting a state of a subject from the image data (see paragraphs 0097-0098 where a face is detected and paragraphs 0107-0111 where whether the face is smiling or not is determined); and controlling imaging according to the state of the subject in an imaging area of the image sensor (see paragraphs 0094 and 0109-0111 where whether a photographing operation is performed when the subject(s) is determined to be smiling).
Abe, however fails to specifically disclose detecting a line of sight of the user viewing the display unit and controlling the imaging according to the state of the subject at the gaze position corresponding to the line of sight.  Abe discloses manually selecting the main subject of the image using an operation member.  Kimura, on the other hand, discloses that it is well known in the art to use a line-of-sight detector to detect a line of sight of a user viewing a display unit in order to specify a particular subject being displayed on the display unit.  More specifically, Kimura discloses a camera having a display (electronic viewfinder, 9b; see paragraph 0017) having a line-of-sight detector (gaze region detecting circuit, 15; see paragraph 0017) that detects a line of sight of a user viewing the display (see paragraph 0017) and has the ability to select various subjects to be photographed as the main subject.  See paragraph 0044 where a user can select from a plurality of subject to be the main subject of the photographing operation based on gaze detection.  One of ordinary skill in the art would recognize the benefit of selecting the main subject of a photographing operation using a line-of-sight detector instead of manual inputs, which include more accurately reflecting the subject which the user is focusing on, less time in acquiring the main subject since there is no need to manually operate an operation member to select the subject, and less chance of operator error.  Furthermore, in accordance with KSR rationales (See MPEP 2143), the inclusion of a line-of-sight detector to select the main subject is merely a result of the combination of prior art elements according to known methods to yield predictable results.  Firstly, as indicated above the prior art included each claimed element, with the only different between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art elements.  Furthermore, one of ordinary skill in the art could have easily combined the elements by known methods (i.e. inclusion of a line-of-sight detector in a camera), and that in combination each element merely performs the same function as it does separately – the line-of-sight detector would still serve to allow the user to select a main subject.  Finally, one of ordinary skill in the art would recognize that the results of the combination were predictable – namely, the combination would result in the ability of a user of the Abe to select a main subject for the smile detection based on the use of a line-of-sight detector.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe to include a line-of-sight detector to select the main subject for photographing and to use that selection in the same manner as disclosed in Abe – to select a subject for photography based on a detected smile.
Regarding claim 18, Abe discloses a non-transitory computer-readable storage medium (EEPROM, 31, or RAM, 30; see paragraph 0075) storing a program (see paragraphs 0075 and 0083) for causing a computer (CPU, 29) of for an image pickup apparatus (digital still camera, 1; see paragraph 0061) including a display unit (monitor display, 25; see Figure 1 and paragraph 0063) configured to display image data with an output of an image sensor (imaging element, 11) configured to capture a subject image (see Figure 1 and paragraphs 0071-0073), to execute the control method according to claim 17 (see the discussion of claim 17, above;  and paragraph 0083, 0088, 0093, 0097, 0103 of Abe, where a program run on the CPU carries out the operations of the device).

Claims 3, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. Publ. No. 2008/0317285) in view of Kimura (U.S. Publ. No. 2018/0227481) and further in view of Toyoda (Japanese Publ. No. 2001-051338A).
Regarding claim 3, as mentioned above in the discussion of claim 1, the combination of Abe and Kimura discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose that the subject includes a body, and the state of the subject includes at least one of an orientation and direction of the body.  Toyoda, on the other hand, discloses that it is well known in the automatic photographing art to monitor the body of a subject and to initiate a photographing operation based on an orientation and/or direction of the body.  More specifically, Toyoda discloses a camera (Figure 1) having a CPU (420) including a pose recognition unit (421) for recognizing a pose of a subject; and control unit (423) for perform subject recording based on the detected pose.  Inherently the pose of the person’s body would include a direction and orientation of the body.  See paragraph 0072 of the provided translation.  Toyoda discloses that this feature allows for an interesting photograph to be captured with less work.  See paragraph 0079.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe to identify an orientation of direction of a subject’s body to initiate the photographing operation.
As for claim 7, as mentioned above in the discussion of claim 6, the combination of Abe and Kimura discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose that the state of the subject includes an eye direction, and the predetermined condition is that the eye direction coincides with the line of sight.  Toyoda, on the other hand, discloses that it is well known in the art to control imaging based on an eye direction of a subject coinciding with a line of sight to the object.  More specifically, Toyoda discloses a camera (Figure 1) having a CPU (220) having a determination unit (222) for determining whether the subject’s eyes are directed toward the camera, and a control unit (223) for performing a subject recording operation based on a result of the determination unit (see paragraph 0045 and 0049 of the provided translation).  Toyoda discloses that this feature allows for only recording an image when the eyes are looking at the camera (see paragraph 0057 of the provided translation).  Furthermore, one of ordinary skill in the art would recognize that a desirable photographing situation is one where the subject is looking at the camera.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe such that the state of the subject includes an eye direction, and the predetermined condition is that the eye direction coincides with the line of sight.
With regard to claim 9, as mentioned above in the discussion of claim 6, the combination of Abe and Kimura discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose that the state of the subject includes a direction of a face or body, and the predetermined condition is that the face or body faces the image pickup apparatus.  Toyoda, on the other hand, discloses that it is well known in the to control imaging based on a direction of a face that is facing the image pickup apparatus.  More specifically, Toyoda discloses a camera (Figure 1) having a CPU (20) having a determination unit (22) for determining whether the face is directed in a predetermined direction, and a subject recording operation control unit (23) for performing a subject recording operation in accordance with the result of the determination unit.  See paragraph 0030 of the provided translation.  Toyoda discloses that the predetermined direction is facing the camera (see paragraph 0035 and Figure 2).  Toyoda discloses that this feature prevents a failed photography without imposing a burden on the photographer.  See paragraph 0042 of the provided translation.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe such that the state of the subject includes a direction of a face or body, and the predetermined condition is that the face or body faces the image pickup apparatus.
Regarding claim 10, as mentioned above in the discussion of claim 6, the combination of Abe and Kimura discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose that the state of the subject includes an orientation of a body, and the predetermined condition is that the orientation is a specific orientation.  Toyoda, on the other hand, discloses that it is well known in the automatic photographing art to monitor the body of a subject and to initiate a photographing operation based on an orientation of the body.  More specifically, Toyoda discloses a camera (Figure 1) having a CPU (420) including a pose recognition unit (421) for recognizing a pose of a subject; and control unit (423) for perform subject recording based on the detected pose.  Inherently the pose of the person’s body would include orientation of the body.  See paragraph 0072 of the provided translation.  Toyoda discloses that this feature allows for an interesting photograph to be captured with less work.  See paragraph 0079.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe to identify an orientation of direction of a subject’s body to initiate the photographing operation.
As for claim 11, as mentioned above in the discussion of claim 6, the combination of Abe and Kimura discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose the controller acquires reference image data including the state of the subject that satisfies the predetermined condition, compares the reference image data with the image data generated with the output of the image sensor, and determines whether the state of the subject satisfies the predetermined condition.  Toyoda, on the other hand, discloses that it is well known in the art to used reference image data including the state of the subject that satisfies the predetermined condition (stored pose pattern, see paragraph 0077 of the provided translation), comparing the captured image to the pattern (see paragraph 0077 of the provided translation), and determined whether the subject satisfies the predetermined condition.  See paragraphs 0075-0077 of the provided translation.  In accordance with KSR principles (see MPEP 2143), the combination of Toyoda with Abe, results in the simple substitution of prior art elements to yield predictable results.  More specifically, as indicated above, the prior art contained a device which differed from the claimed device by substitution of some component/step/element.  As indicated above, the substituted components and their functions were known in the art.  Furthermore, one of ordinary skill in the art could have easily used Toyoda comparison of the pose with stored poses in order to ascertain whether the state of the subject satisfies the predetermined condition.  Finally, the results of the substitution would have been predictable – namely, the substitution would result in the use of reference image data as a way to determine a state of the subject and whether or not is meets the predetermined condition.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe such that the controller acquires reference image data including the state of the subject that satisfies the predetermined condition, compares the reference image data with the image data generated with the output of the image sensor, and determines whether the state of the subject satisfies the predetermined condition.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. Publ. No. 2008/0317285) in view of Kimura (U.S. Publ. No. 2018/0227481) and further in view of Sato (Japanese Publ. No. 2010-177859A).
Regarding claim 4, as mentioned above in the discussion of claim 1, the combination of Abe and Kimura discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose that the state of the subject includes a size of the subject in the imaging area.  Sato, on the other hand, discloses that it is well known in the art that the size of the face of a subject in the image area is commonly used as state of a subject when controlling imaging.  See paragraph 0029.  Sato discloses that by using a face size as a state of a subject the system can further decide how to perform an automatic photographing.  See paragraph 0029 where based on face size, either the direction of the eyes or face is used in determining when to capture an image.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe such that the state of the subject includes a size of the subject in the imaging area.
With regard to claim 12, as mentioned above in the discussion of claim 6, the combination of Abe and Kimura discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose the state of the subject includes a size of the subject in the imaging area, and the predetermined condition is that a ratio of the size of the subject to the imaging area is equal to or greater than a predetermined value.  Sato, on the other hand, discloses that it is well known in the art that the size of the face of a subject in the image area is commonly used as state of a subject when controlling imaging and that the predetermined condition is the ratio of the size of the subject to the imaging area being equal to or greater than a predetermined value.  See paragraph 0029.  Sato discloses that by using a face size as a state of a subject and allowing the predetermined condition to be a ratio of the size of the face to the captured screen being larger than a predetermined ratio, the system can further decide how to perform an automatic photographing.   See paragraph 0029 where based on face size and the ratio of the face area to the imaging area, the imaging is controlled based on the line of sight of the face’s eyes.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe such that the state of the subject includes a size of the subject in the imaging area, and the predetermined condition is that a ratio of the size of the subject to the imaging area is equal to or greater than a predetermined value.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Abe (U.S. Publ. No. 2008/0317285) in view of Kimura (U.S. Publ. No. 2018/0227481) and further in view of Lim et al. (U.S. Publ. No. 2012/0200761).
Regarding claim 5, as mentioned above in the discussion of claim 1, the combination of Abe and Kimura discloses all of the limitations of the parent claim.  The aforementioned references however, fail to explicitly disclose that the subject detector detects the subject in a user designated area in the imaging area.  Lim, on the other hand, discloses that it is well known in the art for a subject detector to detect a recognized subject in a user designated area in the imaging area.  See paragraph 0042-0045.  Lim discloses that this feature allows for a user to capture a satisfactory picture rapidly, according to their preference.  See paragraph 0060.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Abe to set a particular area for recognizing a subject in order to capture a satisfactory picture in a rapid fashion, according to their preferences.

Allowable Subject Matter
Claims 13, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 13, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the display unit displays the gaze position superimposed on the image data, and the controller changes a display form of the gaze position so as to inform that the state of the subject satisfies the predetermined condition.
As for claim 15, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the controller sets a target imaging area by detecting the subject, and controls imaging when the state of the subject detected in the target imaging area satisfies a predetermined condition for imaging control and the line of sight corresponding to the target imaging area is detected.
With regard to claim 16, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the controller sets a target imaging area in which the state of the subject satisfies a predetermined condition for imaging control, and controls imaging when the line of sight corresponding to the target imaging area is detected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        November 3, 2022